Title: Thomas Jefferson to Eli Alexander, 20 February 1810
From: Jefferson, Thomas
To: Alexander, Eli


            
              Sir
               
                     Monticello 
                     Feb. 20. 10
            
            
		    
		  Mr Randolph has communicated to me your propositions of compromise which he committed to writing from memory. to some of these I accede, to some I cannot.
            1. I consent to your retaining the open grounds between Shadwell & the road you described for 2. years.
            
		   2. to your having the crop of wheat you have sown in the belted lands.
             3. to your tending in tobo this year the other belted lands which were in tobo last year.
            But 1. to sow wheat in the belted lands last mentioned after taking a crop of tobo from them this year is totally inadmissible.  
		  
              2. I do not agree to your planting corn, your last year, out of course, in the ground between the public road & the Culpeper & Shadwell branches & in a portion East of the Shadwell branch, & returning them to me in this exhausted state.
            3. you propose that you should pay no more rent than 320.D. from the beginning of 1810. meaning, I suppose, for Shadwell. to which I answer, that you will pay me that rent for the 8. fields, & if I should consent to your cultivating any parts of Shadwell in addition, you must pay rent in addition.I inclose you a paper containing the modifications of your propositions as I should be ready to sign
			 them; which as I have not retained a
			 copy, I will pray you to return me with your determination.Mr Randolph conjectured that you might possibly prefer instead of retaining the old lands between the Culpeper & Shadwell branches, & the private road proposed as your Western boundary, you might prefer having permission to tend an equal quantity in the Eastfield of Shadwell in corn this year: to which I should consent.
            
            
                  Should the propositions inclosed be disagreed to on your part it is for both our interests to lose no further time in referring the case to the arbitrators named. in that case I will propose a joint letter to them that neither may know by whom he was named.I am Sir your humble servt
            
              Th:
              Jefferson
          